COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 LUIS CASTRUITA,                                              No. 08-16-00030-CR
                                               §
                  Appellant,                                     Appeal from the
                                               §
 v.                                                            168th District Court
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                  State.                                       (TC# 20140D02055)
                                               §

                                           ORDER

       Pending before the Court is the Appellant’s motion to supplement the reporter’s record

with the transcription of the motion to suppress that was held on September 24, 2015. See

TEX.R.APP.P. 34.6(d).      The Appellant’s motion is GRANTED.          Accordingly, the Court

ORDERS Lisa De Mello, Roving Court Reporter for the 168th District Court, of El Paso County,

Texas, to electronically submit a supplemental reporter’s record containing the transcription of

the motion to suppress that was held on September 24, 2015 to this Court on or before December

14, 2016.

       IT IS SO ORDERED this 30th day of November, 2016.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.